Title: From William Stephens Smith to John Langdon, 28 March 1802
From: Smith, William Stephens
To: Langdon, John



Dear Sir—
New York March 28th. 1802—

This will be presented to you by Mr. John Churchman, a Gentleman of respectability and Science—he visits Portsmouth as he has already done most of the sea Ports in the United States, for the purpose of making further observations on the subject of the magnetic Variation, on which he has published an interesting Work
He has been complimented by the attention of many Gentlemen both in Europe and America, of respectability and science—and I take the liberty of soliciting for him during his stay in Portsmouth your friendly protection in his pursuit—
With the highest respect / I am Dear Sir, / Your most Obedt / Humble Servt.

W. S. Smith